UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6377



JAMES A. BUTLER,

                                                Plaintiff - Appellant,

          versus


STEPHEN DEWALT, Warden; CONTROLLER IN BUSINESS
OFFICE, DAY,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-3388-WMN)


Submitted:   August 31, 2005                 Decided:   October 4, 2005


Before LUTTIG, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. John Walter Sippel, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   A.   Butler   appeals   the   district   court’s   order

denying Butler’s petition for writ of mandamus.        We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              See Butler v.

DeWalt, No. CA-04-3388-WMN (D. Md. filed Feb. 16, 2005 & entered

Feb. 17, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -